DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 17, 18, 28, 30, 31, 33, 37, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN104506779).
	Regarding claim 17, Yang discloses A method for capturing an image (fig. 1, 7-10; par. [0039]-[0041], [0046]-[0048], [0058]), the method comprising: 
determining an exposure time of a camera (“it will firstly determine exposure time determined by the processor” and “Thus, the image acquisition unit 14 receives the determined information of the exposure time of the notification” in par. [0058]); 
(“photometric sensing the ambient brightness change” in par. [0058]); 
determining an initial phase of alternating current for capturing the image based on the exposure time and the reference brightness (“if the blue component value satisfies the predetermined color condition, adjustment of exposure when photographing the image point with the phase between power frequency pulse to obtain the color range of the target phase satisfies the traffic is normal, so that the phase of the target exposure time point of shooting the image” in par. [0058]); and 
determining a start time for capturing the image corresponding to the initial phase (“adjusting the exposure time point, and the flow illustrated in FIG. 10, processor and adjusting the exposure time after photometric sensing the ambient brightness change, may notify the image acquisition unit 14, an image acquisition unit 14 can begin adjusting exposure time point according to the method of the embodiment of the invention” in par. [0058]).
Regarding claim 18, Yang discloses The method of claim 17, wherein determining the exposure time of a camera includes: 
determining ambient brightness (“photometric sensing the ambient brightness change” in par. [0058]); and 
determining an exposure time according to the ambient brightness (“adjusting the exposure time after photometric sensing the ambient brightness change” in par. [0058]).
Regarding claim 28, Yang discloses The method of claim 17, wherein determining the initial phase of alternating current for capturing the image based on the exposure time and the reference brightness includes: determining a formula indicating a relationship between initial phases of alternating current and a brightness of the traffic light in the image; and designating, according to the formula, a specific initial phase of alternating current which corresponds to the reference brightness as the initial phase of alternating current (par. [0046]-[0048]).
Regarding claim 30, Yang discloses A system (fig. 1, 7-10; par. [0039]-[0041], [0046]-[0048], [0058]), comprising: 
at least one storage device including a set of instructions (implicit in “processor 11” in par. [0026]); and 
at least one processor in communication with the at least one storage device, wherein when executing the set of instructions (“processor 11” in par. [0026]), the at least one processor is directed to cause the system to implement operations including: 
determining an exposure time of a camera (“it will firstly determine exposure time determined by the processor” and “Thus, the image acquisition unit 14 receives the determined information of the exposure time of the notification” in par. [0058]); 
determining a reference brightness of a traffic light in a first reference image captured by the camera (“photometric sensing the ambient brightness change” in par. [0058]); 
determining an initial phase of alternating current for capturing the image based on the exposure time and the reference brightness (“if the blue component value satisfies the predetermined color condition, adjustment of exposure when photographing the image point with the phase between power frequency pulse to obtain the color range of the target phase satisfies the traffic is normal, so that the phase of the target exposure time point of shooting the image” in par. [0058]); and 
determining a start time for capturing the image corresponding to the initial phase (“adjusting the exposure time point, and the flow illustrated in FIG. 10, processor and adjusting the exposure time after photometric sensing the ambient brightness change, may notify the image acquisition unit 14, an image acquisition unit 14 can begin adjusting exposure time point according to the method of the embodiment of the invention” in par. [0058]).
Regarding claim 31, Yang discloses The system of claim 30, wherein determining the exposure time of a camera includes: 
determining ambient brightness (“photometric sensing the ambient brightness change” in par. [0058]); and 
determining an exposure time according to the ambient brightness (“adjusting the exposure time after photometric sensing the ambient brightness change” in par. [0058]).
Regarding claim 33, Yang discloses The system of claim 31, wherein the ambient brightness comprising: 
acquiring, by an optical sensor, brightness data in real time (“the optical sensor unit 13 is responsible for exposing the traffic light according to the exposure time and exposure time, covered according to the exposure of light energy are different, the sensed light brightness are different” in par. [0033]; “the present embodiment detects according to real time output of the optical sensor to indicate adjusting the exposure time point, which is also an embodiment of the present invention light colour correcting method of the example of the principle” in par. [0038]); and 
determining the ambient brightness based on the brightness data (“photometric sensing the ambient brightness change” in par. [0058]).
Regarding claim 37, Yang discloses The system of claim 30, wherein determining the initial phase of alternating current for capturing the image based on the exposure time and the reference brightness includes: determining a formula indicating a relationship between initial phases of alternating current and brightness of the traffic light in the image; and designating, according to the formula, a specific initial phase of alternating current which corresponds to the reference brightness as the initial phase of alternating current (par. [0046]-[0048]).
Regarding claim 39, Yang discloses A non-transitory computer readable medium, comprising executable instructions (implicit in “processor 11” in par. [0033]) that, when executed by at least one processor (“processor 11” in par. [0033]), direct the at least one processor to perform a method (fig. 1, 7-10; par. [0039]-[0041], [0046]-[0048], [0058]), the method comprising: 
determining an exposure time of a camera (“it will firstly determine exposure time determined by the processor” and “Thus, the image acquisition unit 14 receives the determined information of the exposure time of the notification” in par. [0058]); 
(“photometric sensing the ambient brightness change” in par. [0058]);  
determining an initial phase of alternating current for capturing the image based on the exposure time and the reference brightness (“if the blue component value satisfies the predetermined color condition, adjustment of exposure when photographing the image point with the phase between power frequency pulse to obtain the color range of the target phase satisfies the traffic is normal, so that the phase of the target exposure time point of shooting the image” in par. [0058]); and 
determining a start time for capturing the image corresponding to the initial phase (“adjusting the exposure time after photometric sensing the ambient brightness change” in par. [0058]).
Regarding claim 40, Yang discloses The non-transitory computer readable medium of claim 39, wherein determining the exposure time of a camera includes: 
determining ambient brightness (“photometric sensing the ambient brightness change” in par. [0058]); and 
determining an exposure time according to the ambient brightness (“adjusting the exposure time after photometric sensing the ambient brightness change” in par. [0058]).
Allowable Subject Matter
4.	Claims 19, 20, 25-27, 29, 32, 34-36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667